    Case 5:21-cv-03112-SAC Document 3 Filed 04/28/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


JOHN A. WALLINGFORD,

                                Petitioner,

           v.                                           CASE NO. 21-3112-SAC

ANDY DEKEDE, et al.,


                                Respondents.


                           MEMORANDUM AND ORDER

    This matter is a petition for habeas corpus filed by a pretrial

detainee. Petitioner proceeds pro se, and his fee status is pending.

The court liberally construes this matter as a petition filed under

28 U.S.C. § 2241. See Walck v. Edmondson, 472 F.3d 1227, 1235 (10th

Cir. 2007) (stating that 28 U.S.C. § 2241 “is the proper avenue by

which to challenge pretrial detention.”).

                                   Background

    Petitioner is in pretrial custody at the Leavenworth County

Jail. He complains that he is unlawfully detained and that the
pending charges against him are fabricated and the product of

malicious prosecution. He also complains that the district court

appointed standby counsel. As relief, he asks this court to appoint

defense   counsel,    to   order    the      district   court    to   turn     over

exculpatory     evidence   to   him,   and    to   order   a   response   to   the

petition. In the alternative, he asks the court to find malicious

prosecution and order his release.
                                   Screening

     This matter is governed by Habeas Corpus Rule 4 and 28 U.S.C.

§ 2241. Under Rule 4, the court is required to undertake a
      Case 5:21-cv-03112-SAC Document 3 Filed 04/28/21 Page 2 of 4




preliminary review of the petition, and “[i]f it plainly appears

from the petition and any attached exhibits that the petitioner

is not entitled to relief ... the judge must dismiss the

petition.” Habeas Corpus Rule 4.

       A court may grant relief under § 2241 where the petitioner “is

in custody in violation of the Constitution or laws or treaties of

the United States.” 28 U.S.C. § 2241(c)(3).
                            Discussion

       Because    petitioner     seeks   relief    from    a    pending   state

prosecution, the court must consider whether he has shown any

exceptional      circumstances        that   warrant      the    extraordinary

intervention he seeks. See Jones v. Perkins, 245 U.S. 390, 391-392

(1918) (“It is well settled that in the absence of exceptional

circumstances in criminal cases the regular judicial procedure

should be followed and habeas corpus should not be granted in

advance of a trial.”).

       Likewise, the Supreme Court has held that a federal court

should not intervene in pending state criminal prosecutions absent

“irreparable injury” that “is both great and immediate.” Younger v.

Harris, 401 U.S. 37, 46 (1971) (internal quotation marks omitted).

Under the Younger abstention doctrine, a federal court must abstain

from exercising jurisdiction when the following three conditions

are   met:   “(1)   there   is   an   ongoing   state   criminal,    civil,   or

administrative proceeding, (2) the state court provides an adequate

forum to hear the claims raised in the federal complaint, and (3)

the state proceedings ‘involve important state interests, matters
   Case 5:21-cv-03112-SAC Document 3 Filed 04/28/21 Page 3 of 4




which traditionally look to state law for their resolution or

implicate separately articulated state policies.’” Amantullah v.

Colo. Bd. of Med. Exam'rs, 187 F.3d 1160, 1163 (10th Cir. 1999)

(quoting Taylor v.        Jaquez,    126       F.3d      1294,      1297    (10th       Cir.

1997), cert denied, 523 U.S. 1005 (1998)). If these conditions are

met,     “Younger abstention         is       non-discretionary            and,     absent

extraordinary       circumstances,        a   district     court     is    required       to

abstain.” Crown Point I, LLC v. Intermountain Rural Elec. Ass'n,

319 F.3d 1211, 1215 (10th Cir. 2003) (citing Seneca-Cayuga Tribe v.

Okla., 874 F.2d 709, 711 (10th Cir. 1989)).

       In this case, the first condition is met because petitioner

is the subject of ongoing state criminal proceedings. The second

condition also is met is met because the Kansas courts provide

plaintiff with an adequate forum to litigate his constitutional

claims   by   way    of   pretrial   proceedings,          trial,      and,   if    he   is

convicted,       direct        appeal,        as    well       as      post-conviction

remedies. See Capps v. Sullivan, 13 F.3d 350, 354 n.2 (10th Cir.

1993) (“[F]ederal courts should abstain from the exercise of ...

jurisdiction if the issues raised ... may be resolved either by

trial on the merits in state court or by other (available) state

procedures.”)       (quotation    omitted).        The    third     condition      is    met

because Kansas has an important interest in enforcing its criminal

laws   through      criminal    proceedings        in    the   state    courts. In        re

Troff, 488 F.3d 1237, 1240 (10th Cir. 2007) (“[S]tate control over

criminal justice [is] a lynchpin in a unique balance of interests”
   Case 5:21-cv-03112-SAC Document 3 Filed 04/28/21 Page 4 of 4




described as “Our Federalism.”) (citing Younger, 401 U.S. at 44).

Plaintiff's bare assertion that the criminal charges against him

are fabricated should be resolved in the state courts and is

insufficient to trigger any of the Younger exceptions.

    IT   IS,   THEREFORE,   BY   THE   COURT   ORDERED   the   petition   is

dismissed and all relief is denied.

    IT IS SO ORDERED.

    DATED:     This 28th day of April, 2021, at Topeka, Kansas.




                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
